*722MEMORANDUM **
Substantial evidence supports the Immigration Judge’s finding that Truong is entitled neither to withholding of removal nor to CAT relief.1 We lack jurisdiction to review the Immigration Judge’s finding Truong is removable under 8 U.S.C. § 1227(a)(2)(A)(ii)-2 Under our decision in Molina-Amezcua v. INS3 and Truong’s stipulation, the government was not barred by the earlier grant of relief from reconsidering.
We have already held that even if a petitioner is eligible for a § 212(c) waiver of an aggravated felony,4 the underlying conviction “would nonetheless remain an aggravated felony for purposes of precluding his application for cancellation of removal” under 8 U.S.C. § 1229b(a).5 Moreover, the statute providing for cancellation of removal states that an alien “who has been granted relief under section [212(c) ], as such [section was] in effect before September 30, 1996,” is not eligible for cancellation of removal.6 Accordingly, we hold that Truong cannot seek simultaneous relief under both 8 U.S.C. § 1182(c) and 8 U.S.C. § 1229b(a).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Bellout v. Ashcroft, 363 F.3d 975, 977-79 (9th Cir.2004).


. 8 U.S.C. § 1252(a)(2)(C); Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1064 (9th Cir.2003); Molina-Amezcua v. INS, 6 F.3d 646, 647 (9th Cir.1993).


. Molina-Amezcua v. INS, 6 F.3d 646, 647 (9th Cir.1993).


. 8 U.S.C. § 1182(c).


. Becker v. Gonzales, 473 F.3d 1000, 1004 (9th Cir.2007). See also Rodriguez-Munoz v. Gonzales, 419 F.3d 245, 247-48 (3d Cir.2005).


. 8 U.S.C. § 1229b(c)(6).